258 F.2d 946
UNITED STATES of America ex rel. Leroy COBB, Appellant,v.Angelo C. CAVELL, Warden, Western State Penitentiary, Commonwealth of Pennsylvania.
No. 12615.
United States Court of Appeals Third Circuit.
Submitted September 15, 1958.
Decided October 3, 1958.

Appeal from the United States District Court for the Western District of Pennsylvania; Rabe Ferguson, Marsh, Judge.
Leroy Cobb, pro se.
Charles L. Durham, Juanita Kidd Stout, James N. Lafferty, Victor H. Blanc, Philadelphia, Pa., for appellee.
Before GOODRICH, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order dismissing the appellant's petition for habeas corpus. We agree with the district judge that the appellant has shown no grounds on which the writ should be granted. United States ex rel. Cobb v. Cavell, D.C.W.D.Pa.1958, 161 F. Supp. 174.


2
The judgment will be affirmed.